Title: List of Inoculations, 7 August 1801–17 September 1801
From: Jefferson, Thomas
To: 


Inoculns


Aug.
7.
Burwell


Joe


<Brown>


<Jamy>


<Critta>


<Thenia> Melinda. taken





13.
Brown


Jamy 21. taken


Critta. 21. q.


<Thenia> Thenia.


Lavinia. 21. taken





16.
Nancy Jeff. from Joe & Burw. 21. taken


Elen.
Joe & Bur. 21. Joe’s inflamd.


Cornelia.
Bur. failed


Priscilla.
Bur. 21. taken


Wormely
Bur. 21. taken


Edwin.
Bur. 21. taken


Philip Ev.
Bur. & Joe 21. taken


Thenia.
Joe & B. taken


Ben
Joe & B.


Cary
Joe & B.


B. Davy
Joe & B. 21. taken


B. Phill
Joe & B. 21. taken


Bartlet
Joe. 21. taken


John.
Joe & B. 21. taken


21.
mr Chisolm


Lewis


mrs Carr


23.
Betsy


Sandy


30.
Lilly’s family


Sep.
1.
<Jame Hub.>
from Betsy.


Barnaby
do.


Bedfd. John
do.


Shepherd.
do.


Moses.
do.



9
Esther
}
Bagwell’s

Bec


Jenny


Scilla
}
Ned’s

James


Aggy


Thruston
}
Isabel’s

Eldridge


Thrimston


Beverly.
Patty’s


Sally
}
Lewis’s


Evelina.


Isabel


Dolly.
Doll’s


Abram
}
Rachael’s


Lazaria


Suckey.
Jerry’s


17.
Jame Hubbard


Isab’s Davy


Jamey. Lewis’s


